United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 3, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41490
                           Summary Calendar



GENE REYNOLDS,

                  Plaintiff-Appellant,

versus


DONALD H. RUMSFELD, SECRETARY, DEPARTMENT OF DEFENSE; R L
BROWNLEE, Acting Secretary of the Army

                  Defendants-Appellees.

                           --------------------
              Appeal from the United States District Court
         for the Eastern District of Texas, Texarkana Division
                          Civil No. 5:03-CV-146
                           --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant Gene Reynolds appeals from an adverse summary

judgment dismissing his age and race discrimination claims

brought against Appellees.     Reynold’s discrimination claims stem

from his not being selected by the army for the position of 19th

Theater Army Area Command Safety and Occupational Health Manager

in Korea.     The sole issue presented is Reynold’s claim that the



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
district court erred in its determination that Appellant failed

to present sufficient evidence of pretext to rebut the Army’s

non-discriminatory reasons offered to explain why Appellant was

not selected.   Reynolds contends that he presented sufficient

evidence to raise a fact issue as to whether the Army’s proffered

explanation was pre-textual.   We reject Appellant’s contention.

Reynolds has not raised a fact issue of pretext nor has he shown

that he was clearly better qualified than the applicant actually

selected for the position involved.   Conjecture, speculation, and

Appellant’s subjective beliefs are not relevant evidence.   We do

not second-guess the determination made here by the Army.   We

affirm essentially for the reasons set forth in the Report and

Recommendation of the United States Magistrate Judge dated August

11, 2004, and District Judge Folsom’s Memorandum Order dated

August 30, 2004, dismissing Appellant’s claim, rejecting

Appellant’s objection to the magistrate report, and adopting the

magistrate report.

     The judgment of the district court is AFFIRMED.